Citation Nr: 0534786	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-23 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral wrist 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1992 to 
October 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).

In the February 2003 rating decision, the RO granted service 
connection for residuals of a left ankle fracture and 
bilateral pes planus, each evaluated as noncompensably (i.e., 
0-percent) disabling.  The RO also denied claims for service 
connection for right ankle disability, bilateral knee 
disability, bilateral hearing loss, and tinnitus, and for a 
10 percent rating based on multiple, noncompensable, service-
connected disabilities.  The veteran perfected an appeal as 
to these issues.  

In a December 2003 rating decision, the RO increased the 
disability ratings for residuals of the left ankle fracture 
and bilateral pes planus to 10 percent and 20 percent, 
respectively.  [A December 2003 Informal Conference Report 
indicates the veteran, in response, agreed to withdraw these 
issues upon the implementation of these higher evaluations.].  

That December 2003 rating decision also granted service 
connection for residuals of a right ankle sprain, 
patellofemoral pain syndrome of the right knee, 
patellofemoral pain syndrome of the left knee, bilateral 
hearing loss, and tinnitus.  Each condition received a 
rating.  The veteran was notified of that decision and did 
not file a notice of disagreement (NOD) in response, to 
initiate an appeal to the Board contesting either the ratings 
assigned or effective dates.  So those claims also have been 
resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second NOD must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability).

The veteran cancelled a personal hearing scheduled in January 
2004.


FINDING OF FACT

Competent medical evidence does not show the veteran's 
bilateral wrist condition is related to his military service.  


CONCLUSION OF LAW

The veteran's bilateral wrist condition was not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act (VCAA)

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat.  2096 (2000) [codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the July 2003 Statement of the Case (SOC) and the 
February 2005 Supplemental Statement of the Case (SSOC) of 
the pertinent laws and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in 
October 2002, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  The letter enumerated what the evidence must show in 
order to establish entitlement to service connection - 
namely, (1) a current disability; (2) an inservice disease or 
injury; and (3) a relationship between the current disability 
and the inservice disease or injury.  



Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the 
October 2002 VCAA letter, the RO notified the veteran: "We 
will try to help you get such things as medical records, 
employment records, or records from other Federal agencies. [   
] We will also assist you by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."  See the October 2, 2002 
letter, page 2.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
this regard, the letter advised the veteran to give the RO 
enough information about relevant records so the RO could 
request them from the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, the September 2004 letter 
informed the veteran:  "It's still your responsibility to 
make sure these records are received by us."  See the 
October 2, 2002 letter, page 2.  This satisfies the 
regulation, in that it informed the veteran that he could 
submit any and all evidence which was pertinent to his claim, 
not merely that requested by the RO.

The Board therefore finds that the October 2002 letter, and 
the July 2003 SOC and the February 2005 SSOC properly 
notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claim, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the adjudication of his claim by rating 
decision in February 2003.  



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO obtained the 
veteran's available service medical records and VA medical 
records.  The veteran was afforded a VA examination in 
October 2002.  Private treatment records have also been 
obtained.  

The record reflects that the veteran failed to report for a 
VA examination scheduled in December 2003.  In April 2004, 
the veteran's representative contacted the RO regarding the 
rescheduling of the veteran's examination.  The 
representative stated that the veteran had missed the 
examination due to complications with his wife's pregnancy.  
The examination was rescheduled for a date in May 2004, 
however, the veteran again failed to report.  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The veteran has clearly not met his responsibility in this 
regard.  It is clear from the above, and as will be discussed 
further below, that VA has done its utmost to develop the 
evidence with respect to the veteran's claim.  Any failure to 
develop this claim rests with the veteran himself.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2005).  As noted in the 
Introduction, the veteran cancelled a hearing scheduled in 
January 2004.  Accordingly, the Board will proceed to a 
decision on the merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Failure to report for VA examinations

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a) (2005).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2005).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of such disability; 
and (3) medical nexus.  See Hickson, supra.

The October 2002 VA examination resulted in a diagnosis of 
bilateral wrist strain.  Hickson element (1) is accordingly 
satisfied by medical evidence that the claimed disability 
currently exists.

With respect to Hickson element (2), the veteran's service 
medical records are unremarkable for complaints (i.e., 
relevant symptoms, etc.), findings, or diagnosis regarding 
any bilateral wrist condition.  He contends that he was 
treated on various occasions during service, but that his 
treatment was done via telephone due to his work schedule.  
See statement dated March 25, 2003, page 5.  [The Board 
assumes that his statement was intended to explain the lack 
of treatment records in service.].  

The Board must determine the credibility and probative value 
of the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) and cases cited therein [holding that the 
Board has the duty to assess the credibility and weight to be 
given to the evidence].  In this case, the Board finds that 
the probative value of the veteran's statements regarding 
being treated via telephone in service are outweighed by the 
pertinently negative service medical records and the fact 
that the service medical records do show that he received 
treatment for other conditions while on active duty.  As 
such, his contention that he was unable to obtain "in 
office" treatment for his wrist complaints due to his work 
schedule is not completely believable.  See Curry v. Brown, 7 
Vet. App. 59 (1994) [veteran's version of events from past 
may be of limited credibility and probative value in the 
absence of medical records showing treatment for the claimed 
disorder].  The Board further observes that the veteran's 
more recent statements, made in connection with his claim for 
monetary benefits from the government, may to some extent be 
shaded by self interest.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [although the Board must take into 
consideration a veteran's statements, it may consider whether 
self-interest may be a factor in making such statements].

Accordingly, the Board finds that the preponderance of the 
evidence is against a conclusion that there were bilateral 
wrist problems during the veteran's service.  Hickson element 
(2) has therefore not been met.  The veteran's claim fails on 
that basis alone.

But even so, with respect to Hickson element (3), medical 
nexus, there also is no medical evidence linking the 
veteran's current bilateral wrist condition to his military 
service.  The VA examination scheduled in response to the 
Board's remand was intended to resolve the issue of whether 
his bilateral wrist condition is at least as likely as not 
related to service.  As discussed in detail above, however, 
he failed to report for that examination.  So his claim must 
now be decided based on the evidence of record, which clearly 
does not contain a medical nexus opinion to relate his 
bilateral wrist condition to service.  See 38 C.F.R. § 3.655 
(2005).



The only evidence with respect to Hickson element (3) comes 
in the way of the veteran's own contentions.  But it is now 
well established that, although he is competent to report on 
his symptoms (which are capable of personal observation), as 
a layperson without medical training he is not also competent 
to relate those symptoms to a particular diagnosis or 
specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

Accordingly, the Board finds that Hickson elements (2) and 
(3) are not met.  The benefit sought on appeal is accordingly 
denied because the preponderance of the evidence is 
unfavorable - meaning the benefit-of-the-doubt doctrine does 
not apply.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a bilateral wrist 
condition is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


